[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR COUNSEL FEES
The plaintiff has moved this court for an award of counsel fees to defend the defendant's appeal of the judgment of dissolution in the above captioned matter.
After hearing argument and having reviewed the financial affidavits of the parties, the court finds that the plaintiff is without sufficient funds to pay her counsel to defend the appeal. The defendant has sufficient funds, but argues that prior orders of this court prevent the use of those funds for counsel fees.
The court hereby orders that the defendant pay to the plaintiff the sum of $5,000 as partial payment of her counsel fees.
The plaintiff can seek the balance of the amount sought should she prevail in her defense of said appeal.
If the defendant prevails in his appeal, the court will entertain his motion for reimbursement for such amount. CT Page 11200
JOSEPH W. DOHERTY, J.